Citation Nr: 1301715	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disease.  

2.  Entitlement to service connection for skin disease, to include involvement of the feet and groin.  

3.  Entitlement to service connection for a respiratory disease.  

4.  Entitlement to service connection for disability manifested by dizziness and inability to walk.  

5.  Entitlement to service connection for fatigue.  

6.  Entitlement to service connection for a psychiatric disability.  

7.  Entitlement to service connection for light sensitivity resulting in sunburn.  

8.  Entitlement to an increased rating for otitis externa, currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.  

10.  Entitlement to a compensable evaluation for bilateral hearing loss.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Regardless of the RO's action in reopening the previously denied claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a skin disease.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues pertaining to skin disease have been recharacterized to comport with the evidence of record.  


The issues of entitlement to service connection for skin disease; respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn and a psychiatric disability, as well as the issues of entitlement to a higher rating for otitis externa and bilateral hearing loss, along with a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1973 rating decision, service connection for skin disease was denied on the grounds that a chronic skin disease was not shown during service and was not aggravated by service-connected otitis externa.  

2.  Evidence received since November 1973 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.  

3.  The maximum 10 percent evaluation is currently in effect for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for skin disease are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2012).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West Supp. 2011); 38 C.F.R. §4.87, Diagnostic Code 6260 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening the claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

When the agency of original jurisdiction (AOJ) has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for skin disease was denied in a November 1973 rating decision.  At the time of the prior rating decision, the record included service treatment and personnel records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for skin disease was denied based on the RO's determination that a generalized skin condition was not shown in service, and that a skin condition of the toes and groin was unrelated to service-connected otitis externa.  

Because the Veteran did not submit a Notice of Disagreement (NOD) to the November 1973 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  No new and material evidence pertinent to the claim was constructively or physically of record within one-year of the November 1973 determination.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.104(a) (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

 When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence associated with the claims folder since the RO's November 1973 rating decision consists of medical records, to include a July 2003 private record reflecting a diagnosis of chronic dermatosis for many years, as well as actinic Keratoses.  The March 2007 VA examination report shows a diagnosis of psoriasis and a strong genetic component was noted.  In April 2007, the Veteran stated that his skin disease had an onset during service in 1966 coincident with the onset of service-connected otitis externa.  

When considered with previous evidence of record, to include an October 1965 service treatment records noting inflammation between the scrotum and anal area and a possible infection, and an October 1967 record noting the "appearance of lichen planus type skin," the Board finds that the evidence added to the record since the November 1973 rating decision raises a reasonable possibility of substantiating the claim for service connection for skin disease.  As such, the evidence is new and material and the claim is reopened.  The issue of entitlement to service connection for a skin disease is addressed in the remand below. 

II.  Tinnitus

Resolution of the Veteran's appeal of his claim for a rating in excess of 10 percent for tinnitus is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  The Veteran is already receiving the maximum evaluation available for tinnitus under the applicable rating criteria.  Because no reasonable possibility exists of substantiating this claim, any deficiencies of VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Criteria & Analysis

The Veteran seeks a rating in excess of 10 percent for tinnitus.  He asserts that his tinnitus is worse than reflected in the 10 percent evaluation assigned.  

VA regulation, 38 C.F.R. § 4.25(b), and Diagnostic Code 6260, Note(2), limit a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral or how severe or loud it is.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  As there is no legal basis upon which to award a higher schedular evaluations for tinnitus, an increased rating is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's tinnitus.  To the contrary, the very symptoms that the Veteran describes, such as a ringing in the ears, are included in the criteria used to evaluate tinnitus.  Thus, referral to the Under Secretary is not warranted. 


ORDER

New and material evidence has been received and the claim of service connection for a skin disease is reopened.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran seeks service connection for a skin disease; respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn, and a psychiatric disability.  In addition, he asserts that higher ratings are warranted for service-connected otitis externa and bilateral hearing loss, and asserts entitlement to a TDIU.  

With respect to the service connection claims on appeal, the Veteran asserts entitlement on a direct basis or as secondary to service-connected disability, as reflected in May 2008 correspondence.  In April 2007, he stated that his skin disease had an onset during service in 1966 coincident with the onset of service-connected otitis externa.  

He asserted that his psoriasis is caused or aggravated by otitis externa, and that Methotrexate prescribed for psoriasis symptoms causes irritability, sleeplessness and light sensitivity resulting in sunburn.  

An October 1965 service treatment record notes inflammation between the scrotum and anal area and a possible infection; and an October 1967 ear, nose and throat (ENT) evaluation in association with otitis externa notes the "appearance of lichen planus type skin."  

The March 2007 VA examination report shows a diagnosis of psoriasis.  Although a strong genetic component and an unknown etiology was noted, the examiner did not opine as to whether it is at least as likely as not that the Veteran's skin disease is related to service.  The opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Given the in-service findings pertaining to the skin; the Veteran's competent statements; and the medical evidence, to include a July 2003 private record reflecting a diagnosis of chronic dermatosis for many years and the March 2007 VA examination report, a VA examination is required.  

Because the outcome of the skin disease claim may have an impact on the remaining service connection claims on appeal, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

If service connection for skin disease is granted, the secondary service connection claims (respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn and a psychiatric disability) must be developed and readjudicated, to include affording the Veteran a VA examination, as warranted.  

With respect to the increased rating claims, the Veteran was afforded a VA examination in association with his claim for a higher rating for bilateral hearing loss in April 2007 and for otitis externa in March 2007.  As reflected in the December 2012 correspondence, it is asserted that the disabilities are worse than when he was examined.  

In addition, VA examination worksheets were revised to include the effect of the Veteran's hearing loss on occupational functioning and daily activities.  See Revised Disability Examination Worksheets.  A new VA examination is required.  

Because the outcome of both the service connection claims and the increased rating claims on appeal may have an impact on the issue of entitlement to a TDIU, the Board finds the issues of entitlement to service connection and for increased ratings to be inextricably intertwined with that of entitlement to TDIU.  Harris, Tyrues.  As the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the issues of entitlement to service connection and the increased rating claims are resolved.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing is to be accomplished.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disease is related to service or caused or aggravated by service-connected otitis externa, or tinnitus, or any other disability determined to be related to service.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed, and address the relevant findings in the service treatment records.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If the development requested above leads to a grant of service connection for skin disease, then the RO must also arrange for an examination by an appropriate specialist to determine the nature and etiology of the Veteran's claimed respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn and a psychiatric disability

3.  Schedule the Veteran for an audiology examination to determine the current severity and effect of the Veteran's hearing loss on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing is to be accomplished.  

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.  

The examination report must include a complete rationale for all opinions expressed, and address the relevant findings in the service treatment records.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA ear, nose and throat examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing is to be accomplished.  

In addressing the extent and severity of the service-connected otitis externa, a complete rationale for all findings and conclusions must be provided.  The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed, and address the relevant findings in the service treatment records.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


